Citation Nr: 0109709	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  99-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased (compensable) rating for a 
scar, shell fragment wound, (SFW), left shoulder.

2. Entitlement to service connection for residuals of a head 
injury, including headaches.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from February 1951 to 
February 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A Travel Board Hearing was scheduled for February 2001, but 
the veteran failed to appear.  As such the Board will proceed 
based on the evidence of record.  38 C.F.R. § 20.704(d) 
(2000).  

The Board notes that on November 9, 2000, the President 
signed into law H.R. 4864, the "Veterans Claims Assistance 
Act of 2000." (VCAA)  The provisions, in effect, eliminate 
the "well-grounded" claims requirement. The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.). 

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons as well, a remand is required.  

Headaches

The veteran is claiming service connection for residuals of a 
head injury, including headaches.  The head injury he 
contends was incurred during a second SFW injury. The Board 
notes that the veteran's DD 214 indicates that he received 
the Purple Heart Medal with one star during service in Korea.  
Unfortunately the file does not contain any service medical 
records, and attempts by the RO to obtain them have failed.

In a July 1998 VA examination, the veteran reported a 20 year 
history of chronic headaches, but no firm diagnosis had been 
made.  

In a hearing at the RO in October 1998, the veteran noted 
that he had not been treated for his headache disorder by a 
physician.  Instead he had in essence taken over the counter 
medications.  

VCAA requires that VA notify the veteran of the evidence 
needed to support his claim.  The veteran is notified that 
service connection is granted for disabilities resulting from 
disease or injury during service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991).  Consequently, a claim for service 
connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

VCAA requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  The Act, to be codified at § 5103A (a).  However, it 
is ultimately the claimant's responsibility to present and 
support a claim for benefits.  The Act, to be codified at 
§ 5107(a).  If the claimant can obtain or generate evidence 
in support of the claim, he must submit it to the RO.  If the 
claimant knows of evidence which the RO could reasonably 
obtain or generate in support of the claim, he must notify 
the RO and request assistance in obtaining the evidence.  

In assessing medical evidence, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that the claim must be remanded to afford the 
veteran appropriate VA examinations.  On the examination 
report for residuals of a head injury, including headaches, 
the examiner must offer an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran has a headache disability that is 
related to his military service.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  Prior to scheduling such examinations, all 
outstanding treatment records must be associated with the 
claims folder.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

Wounds

The veteran asserts that his currently diagnosed residuals of 
a SFW, left shoulder, described as a scar, are worse than 
evaluated.  He has claimed significant limitation of motion, 
as well as tenderness, and itching.  

Review of the examination report does not disclose if the 
scar is symptomatic.  Particularly, the report does not show 
if it is adherent, ulcerated, tender and painful, or affects 
function.  See 38 C.F.R. §§ 4.56, 4.118 (2000).  There were 
no X-rays, so we don't know if there are retained foreign 
bodies.  See 38 C.F.R. § 4.56 (2000).  The Muscle Group 
involved has not been identified.  38 C.F.R. § 4.73 (2000).  
The examiner reported that the range of motion was normal.  
However, in Littke v. Derwinski, 1 Vet. App. 190 (1990) the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) held that a 
finding of normal was not sufficient.  A new examination is 
required to correct these deficits.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his left 
shoulder, and headache disorder, and 
whose records are not already associated 
with the claims file.  After securing the 
necessary releases, the RO should make 
another attempt to obtain his service and 
post service medical records.  All 
reasonable efforts to obtain such medical 
records identified by the veteran should 
be made. To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The veteran should be afforded 
comprehensive VA examinations to 
determine the nature and severity of his 
SFW residuals.  

The examiner should state whether the 
scar is adherent, ulcerated, tender and 
painful, or affects function.  

All indicated tests should be 
accomplished, including X-ray studies.  
The examination report should state 
whether there are retained foreign bodies 
and the muscles or muscle groups in which 
there are retained foreign bodies.  

The examiner should identify the muscles 
or muscle groups under the wound scar or 
otherwise affected.  The examiner should 
describe any muscles deficits or report 
if there are none.  

The examiner should describe in detail, 
all left shoulder pathology that is 
related to service or the service-
connected left shoulder disorder.  The 
range of motion should be reported in 
degrees.  Littke; 38 C.F.R. § 4.46 
(2000).  Attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, ankylosis 
(favorable or unfavorable), subluxation, 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment.  The examiner(s) should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion, but only 
that which is due to the service-
connected left shoulder disorder.  The 
examiner(s) should provide a description 
of the effect, if any, of the veteran's 
pain on the function and movement of his 
left shoulder but only that which is due 
to the service-connected left shoulder 
disorder or other left shoulder disorder 
the examiner(s) has related to service or 
the service-connected disorder.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2000) (functional loss 
may be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of such disability.  Range 
of motion testing should be conducted 
with an explanation as to what is the 
normal range of motion.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of left shoulder pathology 
found to be present. 

The entire claims folder should be 
reviewed by the examiner(s) prior to the 
examination, and a statement to that 
effect must be included in the 
examination reports.

3.  The veteran should also be afforded 
appropriate VA examinations to determine 
the nature, extent and etiology of any 
residuals of a head injury, including 
headaches found to be present.  All 
necessary tests should be conducted.  The 
physicians are requested to offer 
opinions as to whether it is at least as 
likely as not that any residuals of a 
head injury, including headaches found to 
be present are etiologically related to 
the veteran's period of military service.  
The physicians must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in 
legible reports.

The entire claims folder should be 
reviewed by the examiner(s) prior to the 
examination, and a statement to that 
effect must be included in the 
examination reports.

4.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

5.  Following completion of the above 
actions, the RO must review the claims 
folder, considering the recently 
submitted evidence and undertake any 
additional development warranted.  
Further the RO must ensure that all of 
the foregoing development have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further pertinent 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

7.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

